 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   EDWIN AKIN,                             Case No. CV 17-04363 SJO (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   R. MADDEN, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22

23   DATED: 12/06/19
24
                                        S. JAMES OTERO
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
